By the Court,
Sutherland, J.
The plaintiff in error was entitled to no costs except disbursements, having prosecuted in person. 10 Wendell, 598. Although some of the services were actually rendered by attorney, that does not entitle the plaintiff to have them taxed. An attorney must appear either formally or in point of fact in a cause, or he will not be recognized as such attorney for the purpose of obtaining costs; he must subject himself to the responsibilities of that character, or he cannot claim its advantages. In the case in 10 Wendell, above referred to, there was in fact an appearance by the attorney, although no formal notice was given; but he acted as such openly and ostensibly. The relator did not object to the charge of $5,75 for brief and fee ; that therefore may be allowed, but nothing else except disbursements. Let a mandamus accordingly issue.